FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE LUIS SANCHEZ-CORTES, a.k.a.                 No. 10-73486
Jose L. Cortes, a.k.a. Jose Luis Sanchez,
a.k.a. Jose L. Sanchez Cortes, a.k.a. Jose       Agency No. A098-249-001
Luis Sanchez Cortez,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jose Luis Sanchez-Cortes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.

Garcia v. Holder, 659 F.3d 1261, 1265-66 (9th Cir. 2011). We deny the petition

for review.

      The U.S. Supreme Court’s decision in Holder v. Martinez Gutierrez,

132 S. Ct. 2011 (2012), forecloses Sanchez-Cortes’s sole contention regarding

imputation of his period of continuous residence.

      PETITION FOR REVIEW DENIED.




                                         2                                 10-73486